QUAYLE ACTION
This application is in condition for allowance except for the presence of claims 1-11 directed to an invention non-elected in the reply filed on 21 January 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). 
The prosecution of this case is closed except for consideration of the above matter.
Reasons for Allowability
Claims 12-16 are allowable over the art.
The following is an examiner’s statement of reasons for allowance: 
None of the references disclose a build enclosure, directed energy source that produces a beam, beam steering apparatus that directs the beam in a pattern, an external heat control apparatus that controls the temperature and heating rate of a build component, and a retractable induction heater coil that is mounted above the enclosure with an arm and actuator that can be moved to a usage position and retracted position in the manner recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761